DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Oral Pathology & Medicine (2009), 38(7), pp. 591-596 or Oral Oncology (2011), 47(10), pp. 946-950 or Cancer Letters (2013), 338(2), pp. 193-203 and further in view of US 2018/0119230 A1.   
Inventor claims a method for treating oral cancer comprising (a) obtaining a first biological sample from a lesion site and second biological sample from a non-lesion site; (b) measuring the expression levels of a CHEK1, PIK3CA or PIK3CD biomarker in the samples by qRT-PCR; (c) determining a ratio of a first expression level to second expression level for the paired samples; (d) administering an effective amount of checkpoint kinase 1 inhibitor or a phosphatidylinositol 3-kinase inhibitor when the biomarker is CHEK1 and the ratio is at least 1.7, when the biomarker is PIK3CA and the ratio is at least 2.4, or when the biomarker is PIK3CD and the ratio is at least 3.1 (claim 

Journal of Oral Pathology & Medicine (2009), 38(7), pp. 591-596 explicitly teaches that checkpoint proteins may be crucial drug targets for oral cancer therapy (abstract, CONCLUSION; page 596, column 1, last paragraph).  

Oral Oncology (2011), 47(10), pp. 946-950 explicitly teaches that a specific kinase inhibitor could be considered as a future therapeutic option for oral squamous cell carcinoma (OSCC) in patients with PIK3CA mutations (page 949, column 2, last paragraph).  

Cancer Letters (2013), 338(2), pp. 193-203 teaches the genetic deregulation of the PIK3CA oncogene in oral cancer and the importance of the phosphatidylinositol 3-kinase (PI3K)/ Akt signaling pathway in oral cancer and PIK3CA as a therapeutic target (abstract; page 193, column 2, Introduction, last paragraph; page 199, column 2, 11. Deregulated PIK3CA is a molecular therapeutic target in oral cancers).  

US2018/0119230 A1 explicitly teaches a method of characterizing patient-specific mutation variations that are indicative of cancer by identifying patient-specific tumor mutations by comparing tumor and normal sequence reads from the patient (abstract).  The tumor-specific variant sequences may be identified as biomarkers (page 

It has been recognized in the pertinent art for some time that specific kinase inhibitors are expected to be useful in the treatment of oral cancers - as evidenced by, for instance, Journal of Oral Pathology & Medicine (2009), 38(7), pp. 591-596 and Oral Oncology (2011), 47(10), pp. 946-950.  Inhibition of PIK3CA appears particularly promising - as further evidenced by the more recent Cancer Letters (2013), 338(2), pp. 193-203.  Likewise, the importance of the personalized tailoring of cancer therapy (patient-specific therapy) to the particular drivers of that patient’s cancer is known in the art - as evidenced by, for instance, US 2018/0119230 A1.  Note that the practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  
Inventor principally distinguishes over the cited art in that particular thresholds are explicitly taught for therapeutic intervention with checkpoint inhibitors.  However, as PIK3CA in oral cancer, it is known in the art that checkpoint inhibition of PIK3CA expression, or the products thereof, is a promising approach in the treatment of oral cancer.  One of ordinary skill, before the effective filing date of the instant application, would have found PIK3CA expression an obvious biomarker of oral cancer – given the teachings of the cited non-patent literature art.  Furthermore, one of ordinary, having identified PIK3CA as a biomarker, would have found it obvious to compare the expression of this gene in both tumor and normal tissue – guided by, for instance, US 2018/0119230 A1, a representative example of a current and promising therapeutic approach to cancer treatment: patient-specific, tailored therapy predicated upon the particular oncogene drivers of a particular cancer in a particular patient.  Finally, the comparison of any two quantified values may be thought of, and simply represented as, a mathematical ratio.  This is nothing more than elementary arithmetic.  
	Given the above, one of ordinary skill would have found the treatment of oral cancer with appropriate checkpoint inhibitors, using PIK3CA as a biomarker and a threshold, predetermined ratio of lesion site expression and non-lesion site expression of PIK3CA in paired samples.  
	With respect to the choice of qRT-PCR, absent unexpected results, this is a mere engineering expediency.  
	With respect to CHEK1 and PIK3CD as the biomarkers, as US 2018/0119230 A1 makes clear, one or ordinary skill is expected to choose appropriate sequences (i.e. genes) as biomarkers for any particular cancer.  That being the case, one of ordinary skill would have, by routine laboratory experimentation, searched for, and with a 
With respect to the instant checkpoint inhibitors, absent unexpected results, and given the teachings of the cited non-patent literature, one of ordinary skill would have found it obvious to choose any particular checkpoint inhibitor in order to alter the expression of the chosen biomarkers.  It is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).  
With respect to the instant claims to combination anti-cancer therapies combining the biomarker method of claim 1 with conventional anti-cancer therapies (surgery, radiotherapy, chemotherapy, etc.), one of ordinary skill would have found it obvious to combine the method of claim 1 with these conventional anti-cancer therapies.  One of ordinary skill would have been motivated to do so, and guided by ordinary clinical considerations, because complementary therapies, i.e. therapies which are predicated upon different pathways or means of interfering with (or removing) neoplastic growth, could reasonably be expected to aid in more favorable patient outcomes.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tumor Biology (2014), 35(5), pp. 4687-4695 is cited to show an additional example of personalized medicine with specific respect to oral cancer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/22/2021